STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF    LOUISIANA                                                NO.   2021   KW   1413

VERSUS


FARD    A. R.     DICKERSON                                               MARCH    14,      2022




In   Re:          Fard     A. R.     Dickerson,        applying     for   supervisory       writs,

                  20th         Judicial         District      Court,      Parish       of     East
                  Feliciana,         No.    21 - CR - 208.




BEFORE:         GUIDRY,    HOLDRIDGE,         AND    CHUTZ,   JJ.


        WRIT      DENIED.


                                                     JMG
                                                     GH
                                                    WRC




COURT      OF    APPEAL,       FIRST    CIRCUIT




           E      Y   CLERK     OF   COUR
                  FOR    THE    COURT